Case 8:18-cv-02830-WFJ-SPF Document 99 Filed 12/02/19 Page 1 of 2 PageID 501




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ALLISON BRADLEY,

       Plaintiff,

v.                                                     Case No: 8:18-cv-2830-WFJ-SPF

OCWEN LOAN SERVICING LLC,

       Defendant.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii, )Plaintiff, Allison Bradley,

and Defendant, Ocwen Loan Servicing, LLC, hereby stipulate to the dismissal of the above matter

with prejudice. Both parties will bear their own fees and costs.

Dated: December 2, 2019



/s/_Allison Bradley______________                           /s/Aliza Malouf
Allison Bradley                                             Aliza Malouf, Esq.
Pro se                                                      Florida Bar No. 1010546
405 Papaya Drive                                            Hunton, Andrews, Kurth LLP
Tampa. Florida 33619                                        1445 Ross Avenue, Suite 3700
Plaintiff                                                   Dallas, TX 75202
                                                            Tel: 214-979-8229
                                                            amalouf@HuntonAK.com
                                                            Counsel for Defendant
Case 8:18-cv-02830-WFJ-SPF Document 99 Filed 12/02/19 Page 2 of 2 PageID 502




                               CERTIFICATE OF SERVICE

       I certify that on December 2, 2019, the foregoing document was electronically filed with

the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on

Plaintiff via overnight mail to Allison Bradley 405 Papaya Drive, Tampa, FL 33619.


                                               /s/ Aliza Malouf___________
                                               Aliza Malouf
